UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6551



GARY LEWIS MILLER-EL,

                                              Plaintiff - Appellant,

          versus


MICKEY LEIB; L. E. BAULDING; GARY JOHNSON;
JUDY HELLIER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-00-168-1)


Submitted:   July 13, 2000                 Decided:    July 24, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Lewis Miller-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary Lewis Miller-El appeals the district court’s orders dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint as

frivolous and malicious under the Prison Litigation Reform Act and

denying his Fed. R. Civ. P. 59(e) to alter or amend the judgment.

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Miller-El v. Leib, No. CA-00-168-1 (M.D.N.C.

Mar. 9 & Mar. 29, 2000).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                   2